MORRIS, Judge.
In speaking to appellant’s assignments of error, we will follow the sequence used by it in its brief. Since it first argues its assignment of error No. 4, we will first discuss the question raised by that assignment of error, to wit: Is the Commission’s final order dated 20 June 1973, invalid for that it is not a majority order of the Commission as required by N. C. General Statutes § 62-60?
Unquestionably, the only commissioner who was a member of the Commission at the time of the entry of the final order who was present and heard the testimony at the public hearing in Battleboro was Commissioner Wooten. Neither is there any question but that “[t]he North Carolina Utilities Commission shall consist of five commissioners ...” G.S. 62-10, nor but that “[a] majority of the commissioners shall constitute a quorum, and any order or decision of a majority of the commissioners shall constitute the order or decision of the Commission, except as otherwise provided in this chapter.” G.S. 62-60.
G.S. 62-76 provides:
“(a) Except as otherwise provided in this chapter, any matter requiring a hearing shall be heard and decided by the Commission or shall be referred to a division of the Commission or one of the commissioners or a qualified member of the Commission staff as examiner for hearing, report and recommendation of an appropriate order or decision thereon. Subject to the limitations prescribed in this article, a hearing division, hearing commissioner or examiner to whom a hearing has been referred by order of the chairman shall have the rights, duties, powers and jurisdiction conferred by this chapter upon the Commission. . . . (b) In all cases where a division of the Commission hears a proceeding and as many as three commissioners hearing *255the case approved the recommended order, such order shall thereby become and shall be issued as a final order of the Commission. If less than three commissioners approve such order, it shall be a recommended order only, subject to review by the full Commission, with all commissioners eligible to participate in the final arguments and decision.”
The record is devoid of any order of the chairman referring this matter to a hearing division. The order of 6 May 1970 simply directed that a public hearing be held in Battleboro on 28 July 1970 and that the Commission staff investigate the matter and present evidence at the hearing. The Interim Order for Relief was filed 24 June 1971, and contains the statement “Issued by Order of the Commission.” By statutory definition (G.S. 62-3(5)), “ ‘Commission’ means the North Carolina Utilities Commission.” It appears, therefore, that it was not intended that the Battleboro hearing be before a hearing division, but that it was intended that the hearing be conducted before the Commission. G.S. 62-60 provides that:
“A majority of the commissioners shall constitute a quorum, and any order or decision of a majority of the commissioners shall constitute the order or decision of the Commission, except as otherwise provided in this chapter.”
It is obvious that if three commissioners concur, the order entered by them constitutes the order of the Commission. The question before us is whether those three concurring in the order must have heard the evidence. Some help is gained from G.S. 62-76 which provides for hearing by divisions of the Commission. Section (b) of that statute is quoted above.
It seems inconceivable that the General Assembly intended that when a matter is heard by a hearing division, if “as many as three commissioners hearing the case approved the recommended order,” the order shall become a final order, but that the Commission, when a matter is heard before it, can issue a final order when only one of the commissioners who heard the case approves the order.
If we take the position that, although no order was entered designating a “hearing division,” the three commissioners who heard the evidence did constitute a division, there is no question but that G. S. 62-76 (b) requires that the purported final order could be nothing more than a recommended order.
*256The purported final order can, therefore, be no more than a recommended order, and the matter must be remanded for a hearing before the Commission.
This disposition of the case makes unnecessary any further discussion with respect to other assignments of error with one exception. Carolina assigns as error the action of the Commission in consolidating Dockets P-7, Sub 481 and P-7, Sub 529 without notice to it and in basing the purported final order on the record in both dockets. We agree that this was reversible error. We have before us only the record in Docket No. P-7, Sub 481. We have no way of knowing what other evidence the Commission considered. This assignment of error is sustained.
Remanded for hearing by the Commission.
Chief Judge Brock and Judge Carson concur.